Order entered April 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00213-CV

                         MICHAEL DWAIN WILLIAMS, Appellant

                                                 V.

                             LUPE VALDEZ, SHERIFF, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-09709

                                             ORDER
       Before the Court is appellant’s April 15, 2019 motion seeking contempt proceedings and

abatement of appeal. Appellant asserts a supplemental clerk’s record filed pursuant to our

January 18, 2019 order does not comply with the order. That order directed Dallas County

District Clerk Felicia Pitre to file a supplemental record containing a copy of certain cover letters

identified in a December 6, 2018 letter from appellant. Our order further provided that if any of

the requested items could not be located, Ms. Pitre was to state so in writing. Appellant asserts

the supplemental clerk’s record that was filed does not contain any of the items requested and

does not reflect the items could not be located. Appellant asks the Court to “exercise its

contempt power to compel” Ms. Pitre to file a supplemental record with the requested items and

abate the appeal until she complies.
          We GRANT the motion to the extent we ORDER Ms. Pitre to file, no later than May 6,

2019, a supplemental clerk’s record containing the following items as listed in the December

letter:

          1) cover letter to clerk that accompanied and was filed with Plaintiff’s Original
          Petition, stamp filed August 9, 2018;

          2) cover letter to clerk that accompanied and was filed with Plaintiff’s Timely
          Amendment to "Plaintiff’s Original Petition," stamp filed October 11, 2017;

          3) cover letter to clerk that accompanied and was filed with Plaintiff’s Request
          under Rule 12, Texas Rules of Civil Procedure for District Attorney to Show
          Authority to Defend Defendant in Ultra Vires Action at Tax Payers’ Expense,
          stamp filed January 24, 2018;

          4) cover letter to clerk that accompanied and was filed with Plaintiff’s First
          Supplemental Pleading to His Amended Original Petition Alleging the Ultra
          Vires Exception in Reply to Defendant’s Reply to Plaintiff’s Response to Motion
          to Dismiss, stamp filed February 2, 2018;

          5) cover letter to clerk that accompanied and was filed with Plaintiff’s Request
          for Findings of Fact and Conclusions of Law, stamp filed February 19, 2018;

          6) cover letter to clerk that accompanied and was filed with Plaintiff’s Request
          for a Ruling on His Properly Filed Rule 12, Texas Rules of Civil Procedure
          Motion, stamp filed February 19, 2018;

          7) cover letter to clerk that accompanied and was filed with Plaintiff’s Motion
          for New Trial, stamp filed February 28, 2018; and,

          8) all other cover letters to the Clerk omitted from the clerk’s record in this
          cause.

If any of the items cannot be located, Ms. Pitre shall state so in writing. Appellant’s brief shall

be filed within thirty days of the filing of the record or any verification that items could not be

located.

          On our own motion, we DIRECT the Clerk of the Court to send appellant a paper copy

of the supplemental clerk’s record once it is filed. We further DIRECT the Clerk of the Court to

send a copy of this order to Ms. Pitre and the parties.

                                                         /s/     BILL WHITEHILL
                                                                 JUSTICE